EXAMINER'S AMENDMENT
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Lehberger on June 17, 2021.

The application has been amended as follows: 

Claim 13, line 5:	delete “fastener”
			insert “fasteners”

Claim 15.  The firefighter protective coat of claim 1, wherein each said respective closure flap is made of a fire-retardant material including aramid fibers.

Claim 16.  The firefighter protective coat of claim 1, wherein each said respective closure flap has a width of about 7.6 cm.


			insert “holes”

Claim 23, line 4:	delete “hole”
			insert “holes”

Claim 24.  The firefighter protective coat of claim 1, wherein the upper wing is larger than the lower wing.

Claim 26 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest pieces of prior art are USPN 5,806,097 Grilliot et al. (Grilliot), USPN 1,067,234 Atchinson, and US Pub No. 2007/0017008 Snedeker et al. (Snedeker).  The current claims are distinguished from Grilliot, Atchinson, and Snedeker at least because none of Grilliot, Atchinson, and Snedeker teach, suggest, or disclose a firefighter protective coat having a plurality of hook-and-dee pairs, each hook-and-dee pair comprising a hook having a hooking piece and an asymmetric base, the asymmetric base comprising upper and lower wings projecting strictly on top and bottom sides of the hooking piece, wherein one of the upper and lower wings is larger than another of the upper and lower wings, wherein a largest one of the upper and lower wings comprises at least one more hook attachment hole than the smallest one of the upper and lower wings, as required .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/F Griffin Hall/Examiner, Art Unit 3732